                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 18-cr-00282-HSG-1
                                   8                    Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                           RECONSIDERATION AND DENYING
                                   9             v.                                        DEFENDANT’S MOTION TO DISMISS
                                  10     MILTON MENDOZA,                                   Re: Dkt. No. 22, 51
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Milton Mendoza (“Mendoza”) moves to dismiss the indictment charging him

                                  14   with being in the United States after deportation in violation of 8 U.S.C. § 1326. Dkt. No. 22

                                  15   (“Mot.”). Because the basis of the Court’s order on January 24, 2019, Dkt. No. 46, is now

                                  16   foreclosed by Ninth Circuit precedent, and because all of Mendoza’s collateral attacks on the

                                  17   underlying removal order fail, the Court GRANTS the motion for reconsideration and DENIES

                                  18   the motion to dismiss.

                                  19     I.   BACKGROUND
                                  20              A. Procedural History
                                  21          Mendoza filed his motion to dismiss on October 19, 2018. The government filed its

                                  22   opposition on November 2, 2018, Dkt. No. 27 (“Opp.”), and Mendoza filed his reply on

                                  23   November 16, 2018, Dkt. No. 32 (“Reply”). The Court held a hearing on that motion on

                                  24   December 4, 2018. See Dkt. Nos. 22, 40. On January 24, 2019, the Court granted the motion to

                                  25   dismiss based on the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), and

                                  26   held that the Notice to Appear (“NTA”) in the underlying deportation proceeding was invalid and

                                  27   deprived the immigration court of jurisdiction over his case. Dkt. No. 46. Because the Court

                                  28   found that the underlying order of removal was void, it concluded that the indictment had to be
                                   1   dismissed. Id. Since that issue was dispositive, the Court did not reach Mendoza’s other

                                   2   arguments.

                                   3             The government then moved for the Court to reconsider its ruling, based on the Ninth

                                   4   Circuit’s holding in Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019). Dkt. Nos. 47, 51. The

                                   5   Court held a status conference on February 25, 2019, at which time the Court granted the

                                   6   government’s motion for reconsideration. Dkt. No. 57. At the status conference, the Court also

                                   7   confirmed that it would resolve the alternative arguments raised in Mendoza’s motion to dismiss.

                                   8   See id.

                                   9                B. Factual History

                                  10             The Court repeats the relevant facts below from its January 24, 2019 Order. See Dkt. No.

                                  11   46. Mendoza is a Mexican citizen who first came to the United States in 1991. Dkt. No. 22-2, Ex.

                                  12   1 at 5; Ex. 4 at MM-00173, 182. On May 11, 2004, the INS issued a NTA alleging that Mendoza
Northern District of California
 United States District Court




                                  13   had unlawfully entered the United States and thus was subject to removal. Dkt. No. 27-2. The

                                  14   NTA was served on Mendoza in person and stated that Mendoza was in immigration custody. Id.

                                  15   The NTA ordered Mendoza to appear before an immigration judge at an address “[t]o be set,” and

                                  16   “on a date to be set at a time to be set.” Id.

                                  17             On May 14, 2004, the immigration court issued a Notice of Hearing, which stated that a

                                  18   hearing would be held at the immigration court in Eloy, Arizona, at 1:00 p.m. on May 20, 2004.

                                  19   Dkt. No. 27-3 at MM-00185. On May 20, 2004, Mendoza appeared before an immigration judge

                                  20   in Eloy, Arizona, for a two-part removal hearing. Dkt. No. 27-4. The parties provided an audio

                                  21   recording from the hearing. Dkt. No. 22-1 ¶ 3; Dkt. No. 22-2, Ex. 2. First, the immigration judge

                                  22   spoke to the group of people facing removal. Id. Then, the immigration judge conducted

                                  23   Mendoza’s individual removal hearing. Id. Mendoza was ordered removed to Mexico and was

                                  24   deported. Dkt. No. 22-1, Ex. 4 at MM-00180.

                                  25             Mendoza subsequently re-entered the United States and was removed again based on

                                  26   reinstatement of the 2004 removal order twice in 2008, Dkt. Nos. 27-6, 27-12, once in 2010, Dkt.

                                  27   Nos. 27-1, 27-7, 27-12, and at least twice in 2013, Dkt. Nos. 27-8, 27-9. Mendoza re-entered the

                                  28   United States at some point after his last 2013 removal, and was indicted for illegal re-entry on
                                                                                         2
                                   1   June 26, 2018. Dkt. No. 1 at 3–4.

                                   2    II.   LEGAL STANDARD

                                   3          A defendant may move to dismiss an indictment under Federal Rule of Criminal Procedure

                                   4   12(b)(3)(B)(v) on the ground that the indictment “fail[s] to state an offense.” “On a motion to

                                   5   dismiss an indictment for failure to state an offense, the court must accept the truth of the

                                   6   allegations in the indictment in analyzing whether a cognizable offense has been charged.” United

                                   7   States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002). “In ruling on a pre-trial motion to dismiss an

                                   8   indictment for failure to state an offense, the district court is bound by the four corners of the

                                   9   indictment.” Id. A motion to dismiss an indictment is “capable of determination before trial if it

                                  10   involves questions of law rather than fact.” United States v. Shortt Accountancy Corp., 785 F.2d

                                  11   1448, 1452 (9th Cir. 1986) (internal quotation marks omitted).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          Under § 1326, an individual who has been “denied admission, excluded, deported, or

                                  14   removed” from the United States and thereafter “enters, attempts to enter, or is any time found in,

                                  15   the United States” shall be fined or imprisoned. 8 U.S.C. § 1326(a). A defendant charged with

                                  16   violating § 1326 may challenge the validity of the underlying deportation order. See United States

                                  17   v. Pallares-Galan, 359 F.3d 1088, 1095 (9th Cir. 2004). To bring a successful collateral attack on

                                  18   an underlying deportation order, a defendant must prove that “(1) [he] exhausted any

                                  19   administrative remedies that may have been available to seek relief against the order; (2) the

                                  20   deportation proceedings at which the order was issued improperly deprived [him] of the

                                  21   opportunity for judicial review; and (3) the entry of the order was fundamentally unfair.” United

                                  22   States v. Gonzalez-Flores, 804 F.3d 920, 926 (9th Cir. 2015) (citing 8 U.S.C. § 1326(d)). “An

                                  23   underlying removal order is fundamentally unfair if: (1) a defendant’s due process rights were

                                  24   violated by defects in his underlying deportation proceeding, and (2) he suffered prejudice as a

                                  25   result of the defects.” United States v. Ubaldo-Figueroa, 364 F.3d 1042, 1048 (9th Cir. 2004)

                                  26   (quotations and citations omitted).

                                  27          Mendoza moves to dismiss his § 1326 indictment based on his contention that his

                                  28   underlying removal order in 2004 is invalid and therefore cannot satisfy the prior-deportation
                                                                                          3
                                   1   element of § 1326. Mot. at 1. Mendoza challenges his 2004 removal order based on two theories:

                                   2   (1) under Pereira, the NTA was deficient and jurisdictionally void; and (2) the immigration judge

                                   3   denied him due process by failing to meaningfully inform him that he was eligible for relief from

                                   4   deportation.

                                   5              A. The NTA Conferred Jurisdiction on the Immigration Judge
                                   6          Mendoza relies on the Supreme Court’s decision in Pereira v. Sessions to argue that

                                   7   because the NTA “did not include the time, date and location of his removal hearing,” it did not

                                   8   meet the definition of a “notice to appear” and the immigration court did not have jurisdiction to

                                   9   issue the 2004 removal order. Mot. at 4–6.

                                  10          In Pereira, the Supreme Court held that an NTA that fails to specify the time or date of

                                  11   removal proceedings does not trigger the stop-time rule under 8 U.S.C. § 1229(d)(1)(A). See 138

                                  12   S. Ct. at 2213–14. While the narrow question at issue in Pereira was whether an NTA lacking this
Northern District of California
 United States District Court




                                  13   information triggered specifically the stop-time rule, the Supreme Court appeared to go further by

                                  14   stating that such an NTA “is not a notice to appear under section 1229(a)” at all. Id. Based on this

                                  15   language, this Court found that it had no power to disregard the plain language of the Supreme

                                  16   Court holding, notwithstanding its doubt that the Supreme Court had the circumstances of this

                                  17   case in mind in Pereira, and therefore dismissed the indictment on that basis. Dkt. No. 46.

                                  18          However, binding precedent from the Ninth Circuit now forecloses this argument. The

                                  19   Ninth Circuit in Karingithi addressed the question of whether an immigration judge has

                                  20   jurisdiction when the initial NTA “does not specify the time and date of the proceedings, but later

                                  21   notices of hearing include that information.” 913 F.3d at 1158. In answering this question in the

                                  22   affirmative, the Ninth Circuit held that it was the immigration regulations promulgated by the

                                  23   Attorney General, and not the statutory provision 8 U.S.C. § 1229(a), that govern the immigration

                                  24   court’s jurisdiction. Id. at 1158–60. Under 8 C.F.R. § 1003.14, “[j]urisdiction vests, and

                                  25   proceedings before an Immigration Judge commence, when a charging document is filed with the

                                  26   Immigration Court.” Id. at 1159 (quoting 8 C.F.R. § 1003.14(a)). Therefore, based on the

                                  27   regulations, the Ninth Circuit held that a “notice to appear need not include time and date

                                  28   information” to vest jurisdiction in the immigration judge. 913 F.3d 1158, 1160 (9th Cir. 2019).
                                                                                        4
                                   1   The court found that “Pereira simply ha[d] no application here,” because the Supreme Court was

                                   2   dealing with the question of “whether the petitioner was eligible for cancellation of removal” and

                                   3   did not reference the jurisdictional regulations or even mention the word “jurisdiction.”

                                   4   Karingithi, 913 F.3d at 1159.

                                   5          Notwithstanding the Ninth Circuit’s reasoning in Karingithi, Mendoza argues that his NTA

                                   6   was still jurisdictionally invalid because it omitted the “address of the Immigration Court where

                                   7   the Service will file the Order to Show Cause and Notice to Appear.” Dkt. No. 63 at 1. But

                                   8   Mendoza’s supplemental authority does not change this Court’s view that Karingithi forecloses

                                   9   Mendoza’s NTA argument. As the Ninth Circuit recently confirmed, the regulation only compels

                                  10   the inclusion of information as to time, place and date “where practicable.” Deocampo v. Barr,

                                  11   No. 16-72298, 2019 WL 1505297, at *1 (9th Cir. Apr. 5, 2019) (citing 8 C.F.R. § 1003.18(b)).1

                                  12   The Deocampo court specifically addressed the omission of address information, and noted that
Northern District of California
 United States District Court




                                  13   while Karingithi did not consider “‘place,’ 8 C.F.R. § 1003.18 lists ‘place’ alongside ‘time’ and

                                  14   ‘date’ as information that can be included ‘where practicable.’” Id. at *1 n.3. Therefore, the Court

                                  15   finds Mendoza’s argument that his NTA was jurisdictionally deficient because it did not include

                                  16   address information to be inconsistent with the reasoning of Karingithi and Deocampo.

                                  17          In sum, the Court finds that the NTA was not jurisdictionally defective.

                                  18              B. The Immigration Judge Did Not Deny Mendoza Due Process
                                  19          Next, Mendoza contends that the removal order was fundamentally unfair because the

                                  20   immigration judge failed to inform him that he was eligible for relief from deportation,

                                  21   specifically for adjustment of status and voluntary departure. Mot. at 11–16. To succeed on a

                                  22   collateral attack, Mendoza must prove that his due process rights were violated by defects in his

                                  23   underlying deportation proceeding, and that he suffered prejudice as a result. See Ubaldo-

                                  24   Figueroa, 364 F.3d at 1048.

                                  25          An underlying deportation proceeding violates a defendant’s right to due process when the

                                  26
                                  27   1
                                         As an unpublished Ninth Circuit decision, Deocampo is not precedent, but the Court considers it
                                  28   for its significant persuasive value as a decision directly on point. See Fed. R. App. P. 32.1; CTA9
                                       Rule 36-3.
                                                                                          5
                                   1   immigration judge “fails to give [him] any information about the existence of relief for which [he]

                                   2   is ‘apparently eligible,’” “erroneously tells [him] that no relief is possible,” or states that he is

                                   3   eligible for relief, “but immediately negat[es] that statement so that it is as if he was told that he

                                   4   did not qualify for this relief.” Gonzalez-Flores, 804 F.3d at 926–27. Section 212 vests discretion

                                   5   in the Attorney General to waive the removal of an immigrant if it “would result in extreme

                                   6   hardship to the United States citizen or lawfully resident spouse, parent, son, or daughter of such

                                   7   alien.” 8 U.S.C. § 1182(h)(1)(B). But this relief is unavailable in the case of an immigrant “who

                                   8   has previously been admitted to the United States as an alien lawfully admitted for permanent

                                   9   residence if . . . since the date of such admission the alien has been convicted of an aggravated

                                  10   felony.” 8 U.S.C. § 1182(h).

                                  11           Once a defendant demonstrates that his due process rights were violated during an

                                  12   underlying deportation proceeding, he must then establish that “he suffered prejudice as a result of
Northern District of California
 United States District Court




                                  13   the defects.” United States v. Garcia-Martinez, 228 F.3d 956, 960 (9th Cir. 2000). To prove

                                  14   prejudice, a defendant seeking a discretionary form of relief “must make a ‘plausible showing’

                                  15   that an IJ presented with all of the facts would exercise discretion in the [defendant’s] favor.”

                                  16   Gonzalez-Flores, 804 F.3d at 927. “[T]he defendant bears the burden of proving prejudice under

                                  17   § 1326(d)(3).” Id.

                                  18                        i. Adjustment of Status
                                  19           At the time of Mendoza’s removal hearing in 2004, Mendoza was not eligible for

                                  20   adjustment of status under 8 U.S.C. § 1255(i) because he was convicted of theft in 1995. Mot. at

                                  21   12. Mendoza concedes this, but alleges that he could have “sought a waiver of inadmissibility

                                  22   based on hardship to his wife and his four minor, United States citizen children.” Mot. at 13.

                                  23   Therefore, Mendoza claims, the immigration judge’s alleged failure to inform him of possible

                                  24   relief based on adjustment of status “violated his right to due process.” Mot. at 14.

                                  25           The Court finds this argument unavailing. First, it is undisputed that the immigration

                                  26   judge raised the possibility of adjustment of status with Mendoza. Mot at 3; see Dkt. No. 22-2,

                                  27   Ex. 1 at 5 (“if wife is a citizen and she filed a petition[,] you may be eligible to get status”). But

                                  28   Mendoza did not request a postponement of his hearing, even after the immigration judge asked if
                                                                                           6
                                   1   he was certain he did not want to postpone. Dkt. No. 22-2, Ex. 1 at 5. The immigration judge had

                                   2   also earlier informed Mendoza, with the rest of the respondents facing removal, that he would ask

                                   3   about their family members in the United States to “determine if [they] have any relatives who can

                                   4   petition for [them] to become a permanent resident.” Id. at 2. The immigration judge thus gave

                                   5   Mendoza information about adjustment of status, did not erroneously tell him that no relief was

                                   6   possible, and did not tell him that he did not qualify for relief. See Gonzalez-Flores, 804 F.3d at

                                   7   926–27. Therefore, the Court finds that the immigration judge meaningfully informed Mendoza

                                   8   of the possibility of adjustment of status and did not violate his due process rights.

                                   9          Second, even if there had been a due process violation, Mendoza has not shown that he

                                  10   suffered prejudice, as there must be a “plausible showing” that the immigration judge would have

                                  11   exercised his discretion in Mendoza’s favor. See id. at 927. Establishing plausibility “requires

                                  12   more than establishing a mere ‘possibility,’” and must be more than “merely conceivable.” Id.
Northern District of California
 United States District Court




                                  13   Mendoza would only have been admissible for adjustment of status under § 1255(i) if he applied

                                  14   for and received a waiver of inadmissibility under § 1182(h). Specifically, Mendoza would have

                                  15   had to show that denial of the waiver would “result in extreme hardship to the applicant’s citizen

                                  16   or lawful resident spouse, parents and children.” 8 U.S.C. § 1182(h)(1)(B). The standard for

                                  17   “extreme hardship” is high: even in Mendoza’s cited case, United States v. Arrieta, the court

                                  18   made clear that “economic hardship and the difficulty of relocating” are “typical” and not

                                  19   sufficient to demonstrate that family members would suffer extreme hardship from defendant’s

                                  20   deportation. See 224 F.3d 1076, 1082 (9th Cir. 2000) (citing United States v. Arce-Hernandez,

                                  21   163 F.3d 559, 564 (9th Cir. 1998)); see also Shooshtary v. I.N.S., 39 F.3d 1049, 1051 (9th Cir.

                                  22   1994) (waiver should be granted when there is an “extreme impact” on the family members).

                                  23   Mendoza’s argument that he was a “mechanical engineer who provided the financial support for

                                  24   his family of five United States Citizens,” Mot. at 13, does not distinguish this case from the

                                  25   “typical” one, and he has not met his burden of showing “extreme hardship” such that he would be

                                  26   eligible for a waiver of inadmissibility.

                                  27                      ii. Voluntary Departure
                                  28          Mendoza also alleges that the immigration judge deprived him of due process by not
                                                                                          7
                                   1   informing him that he was eligible for voluntary departure under 8 U.S.C. § 1229c(a)(1). Mot. at

                                   2   14. Specifically, Mendoza takes issue with the immigration judge’s failure to “advise the group of

                                   3   the two primary benefits that distinguished voluntary departure from a deportation,” and the

                                   4   failure to discuss voluntary departure with Mendoza individually. Mot. at 14–16. The Court need

                                   5   not decide whether the immigration judge adequately informed Mendoza of his eligibility for

                                   6   voluntary departure because, “even if the IJ’s detailed colloquy with [Mendoza] fell short of the

                                   7   requirements,” the Court finds that Mendoza “suffered no prejudice from any such error.” See

                                   8   Gonzalez-Flores, 804 F.3d at 928.

                                   9           When a defendant claims apparent eligibility for voluntary departure, the Ninth Circuit

                                  10   applies a two-step analysis to determine whether a defendant has demonstrated prejudice from

                                  11   underlying due process violations. Gonzalez-Flores, 804 F.3d at 927. First, a court considers “the

                                  12   positive and negative factors an IJ would consider relevant to an exercise of discretion.” Id.
Northern District of California
 United States District Court




                                  13   Positive factors include “long residence, close family ties to the United States, and humanitarian

                                  14   needs.” Id. Negative factors include “the nature and underlying circumstances of the deportation

                                  15   ground at issue; additional violations of the immigration laws; the existence, seriousness, and

                                  16   recency of any criminal record; and any other evidence of bad character or the undesirability of the

                                  17   applicant as a permanent resident.” Id. Second, a court determines whether the defendant has

                                  18   carried his “burden of proving it was plausible (not merely conceivable) that the IJ would have

                                  19   exercised his discretion in the [defendant’s] favor.” Id. To assess plausibility, a court focuses on

                                  20   whether defendants with similar circumstances have received relief. Id. “Establishing plausibility

                                  21   requires more than establishing a mere possibility,” and the existence of a single case on point is

                                  22   insufficient to establish plausibility. Id.

                                  23           In this case, Mendoza had both positive and negative equities, but the Court finds that his

                                  24   negative equities significantly outweighed the positive equities so as to make the IJ’s exercise of

                                  25   discretion in his favor implausible. As to positive equities, at the time of his removal hearing,

                                  26   Mendoza had been in the United States for thirteen years (since he was eighteen), he received

                                  27   work authorization twice, and he had family here. Mot. at 18. However, the nature of his

                                  28   relationship with his wife diminishes the suggestion that he had close family ties. He filed a
                                                                                         8
                                   1   divorce petition with his wife before the removal hearing in 2004, Dkt. No. 29 ¶ 21, and at his

                                   2   sentencing on March 5, 2004, he was ordered not to “harass, molest, assault, strike or disturb the

                                   3   peace of by any means whatsoever the victim Veronica Mendoza,” his wife. Dkt. No. 27-1, Ex. 1

                                   4   at MM-00899. There is minimal evidence presented about the nature of his relationship with his

                                   5   minor children. Further, the record reflects no humanitarian concerns that would counsel against

                                   6   Mendoza’s deportation to Mexico. In contrast, his negative equities were significant. He had six

                                   7   criminal convictions, including convictions for theft, spousal battery, infliction of corporal

                                   8   punishment on spouse or cohabitant, and a felony conviction for receipt of stolen property. Dkt.

                                   9   No. 29 ¶ 2. These are crimes of violence and theft, which the Ninth Circuit has held to be

                                  10   significant when evaluating negative equities. See Gonzalez-Flores, 804 F.3d at 928.

                                  11          Given his significant negative equities and minimal positive equities, the Court holds that

                                  12   Mendoza has failed to establish that voluntary departure was plausible. Mendoza cites a number
Northern District of California
 United States District Court




                                  13   of cases in support of his argument that defendants with significantly more negative equities

                                  14   received discretionary relief, but those cases fail to establish that voluntary departure was a

                                  15   plausible prospect here. In each of the cited cases, the defendant either benefited from significant,

                                  16   or even compelling, positive equities, or the negative equities were considered minimal. See

                                  17   Ubaldo-Figueroa, 364 F.3d at 1051 (“The equities in Ubaldo-Figueroa’s favor are significant.”);

                                  18   Pallares-Galan, 359 F.3d at 1104 (“[H]is favorable equities are substantial.”); United States v.

                                  19   Cuenca-Vega, 544 F. App’x 688, 690 n.3 (9th Cir. 2013) (unpublished) (finding several positive

                                  20   equities and minimal negative equities, and noting that the “negative equities at the time were only

                                  21   the predicate conviction for possession of methamphetamine, for which he received a sentence of

                                  22   60 days, and some traffic offenses. These offenses are not sufficiently serious to make it

                                  23   implausible that he would have been granted relief.”); United States v. Alcazar-Bustos, 382 F.

                                  24   App’x 568, 570 (9th Cir. 2010) (unpublished) (“Two factors in his background, his near-lifetime

                                  25   residence in this country and his family members’ citizenship, plainly favor pre-conclusion

                                  26   voluntary departure.”); United States v. Vasallo-Martinez, 360 F. App’x 731, 733 (9th Cir. 2009)

                                  27   (unpublished) (Defendant “entered the United States as a young child,” “lived in the United States

                                  28   for at least 21 years,” “graduated from high school,” “worked as an auto technician for 17 years,
                                                                                          9
                                   1   and has owned his own automotive business.”); United States v. Reyes, 907 F. Supp. 2d 1068,

                                   2   1078 (N.D. Cal. 2012) (“The record before this Court reveals that Defendant’s criminal history

                                   3   consists only of the predicate conviction for possession of a shortbarrel shotgun. This criminal

                                   4   record is not so extensive as to preclude a plausible claim for a discretionary grant of voluntary

                                   5   departure.”). Accordingly, the cited authorities do not show that individuals with circumstances

                                   6   similar to Mendoza’s have received voluntary departure. See Gonzalez-Flores, 804 F.3d at 929

                                   7   (citing cases illustrating that defendant “failed to carry his burden of showing that aliens with his

                                   8   scant positive equities received relief”).

                                   9          Mendoza has failed to meet his burden of showing that it is plausible that the immigration

                                  10   judge would have exercised discretion to grant voluntary departure based on minimal positive

                                  11   equities, coupled with the presence of significant negative equities. Mendoza thus has not shown

                                  12   prejudice from the alleged defects in his 2004 removal proceeding, and has not demonstrated that
Northern District of California
 United States District Court




                                  13   his deportation order was “fundamentally unfair” under § 1326(d)(3). The 2004 order may serve

                                  14   as a predicate for the present indictment under § 1326. See Ubaldo-Figueroa, 364 F.3d at 1048.

                                  15   IV.    CONCLUSION
                                  16          Because the Court concludes that Karingithi forecloses the holding in the Court’s January

                                  17   24, 2019 Order, see Dkt. No. 46, the Court GRANTS the government’s motion for

                                  18   reconsideration. Further, because Mendoza has not shown any basis on which the 2004 removal

                                  19   order must be set aside, the Court DENIES the motion to dismiss the indictment.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/12/2019

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
